Fehfmry 20, 1939
        r-.




%o.z.3. t. %-06thws~‘.Tehruary 20, 1939, Pa@ 2


          Artiolc 2,"26bastabiistesttc selary f'Or4
court re~ortsr in count!es x~:~o?z
                                 crnst:tuteon&or
inorajudicial d!striots elthln tbtm3clocs. nallae County
eoues under this hrtiale of tk statutes and esteblishea
his salary et $5,000.00 Dar annc.
              !:rtlole2326b reada as follows:
         "The salary of tSe o?:'icialshorthand
    reporter in eaotlJudloiaA Dlstrlot In any
    aountp of t?As Stat4 tfhiobalone ooaatitot4s
    two or =A   &dlokl Dietriot& In addltlon
    to the eompen4atLonr0r traaaotlpt fees as
    p r o vl%ed87 la w l5a ll b e 3S,OOO.O0     p er a nnum,
    to 8% p a ida n t5e sa la r y o f o th e r o o ur tx 8-
    no r wr a a r e aald. out oi the Rsneral ?tmd,oi